                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


JERRY PATTERSON,

       Petitioner,

v.                                                             Case No. 1:15-cv-01300-JDB-egb
                                                               Re 1:14-cr-10004-JDB

UNITED STATES OF AMERICA,

       Respondent.


             ORDER DIRECTING GOVERNMENT TO RESPOND TO MOTION


       On August 22, 2019, Petitioner, Jerry Patterson, through counsel, file a document styled

“Petitioner’s Fourth Supplemental Motion to Vacate, Set Aside, or Correct Sentence under 28

U.S.C. § 2255.” (Docket Entry (“D.E.”) 34.) The document asks the Court to reconsider its order

(see D.E. 22) denying his claim under Johnson v. United States, 135 S. Ct. 2551.1 (Id. at PageID

160.) He argues that “cases currently pending [before] the Sixth Circuit Court of Appeals” support

his argument that he no longer qualifies as an armed career criminal. (Id. at PageID 159.)

Respondent, the United States of America, has not responded to the motion within the time

provided under Local Rule 7.2. The Government is therefore ORDERED to file a response to the

motion within fourteen days of the entry of this order.




       1
        On February 6, 2019, the Court lifted the stay of proceedings in this case in light of the
United States Supreme Court’s decision in United States v. Stitt, 139 S. Ct. 399 (2018). (D.E. 22
at PageID 101). By that same order, the Court denied Petitioner’s Johnson claim, and directed
Respondent, United States of America, to file a response to the remaining claim. (Id. at PageID
105-06.) Respondent filed its response on April 28, 2019. (D.E. 33.)
IT IS SO ORDERED this 9th day of September 2019.


                                 s/ J. DANIEL BREEN
                                 UNITED STATES DISTRICT JUDGE




                                    2
